975 F.2d 1092
Ronald CHISOM, Marie Bookman, Walter Willard, Marc Morial,Henry Dillon, III, and the Louisiana VoterRegistration/Education Crusade,Plaintiffs-Appellants,andUnited States of America, Plaintiff-Intervenor-Appellant,v.Edwin W. EDWARDS, Governor of the State of Louisiana, W. FoxMcKeithen, Louisiana Secretary of State, and JerryM. Fowler, Commissioner of Elections ofthe State of Louisiana,Defendants-Appellees.
No. 89-3654.
United States Court of Appeals,Fifth Circuit.
Oct. 6, 1992.

William P. Quigley, New Orleans, La., Judith Reed, Sherrilyn A. Ifell, Julius L. Chambers, New York City, Roy J. Rodney, Jr., McGlinchey, Stafford, Mintz, Cellini & Lang, Ronald L. Wilson, New Orleans, La., Pamela S. Karlan, University of Virginia School of Law, Charlottesville, Va., for appellant.
Darleen M. Jacobs, New Orleans, La., for amicus Supreme Court Justice of Orl.
Mark L. Gross, Jessica Dunsay Silver, Irving Gornstein, Atty., U.S. Dept. of Justice, Appellate Section, Civ. Rights Div., Washington, D.C., for U.S.
Brenda Wright, Robert B. McDuff, Washington, D.C., for amicus Lawyers' Comm.
Richard P. Ieyoub, Atty. Gen., Christina B. Peck, Asst. Atty. Gen., Baton Rouge, La., John R. Dunne, Asst. Atty. Gen., Steven H. Rosenbau, Atty., Donna M. Murphy, Atty., Justice Dept., Voting Section, Civ. Rights Div., Washington, D.C., Albert I. Donovan, Jr., Executive Counsel to Governor Edwards, Office of the Governor, Edwin W. Edwards, Governor of Louisiana, Baton Rouge, La., for defendants-appellees.
Peter J. Butler, Lucke Purnell Rain Harrell, New Orleans, La., for Walter F. Marcus, Jr.
Appeals from the United States District Court for the Eastern District of Louisiana;  Charles Schwartz, Jr., Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before KING, JOHNSON and HIGGINBOTHAM, Circuit Judges.
PER CURIAM:


1
The consent judgment referred to in our order filed on August 21, 1992, 970 F.2d 1408, having been entered by the district court, these appeals are DISMISSED.